[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-1605

                        RICHARD J. FLIPPIN,

                       Plaintiff, Appellant,

                                 v.

     TOWN OF NORTON; WILLIAM A. GOUVEIA, ROBERT W. KIMBALL,
    CLARENCE P. RICH, JR., RONALD J. ALMEIDA AND PATRICIA A.
  GRANEY, AS THEY ARE SELECTMEN FOR THE TOWN OF NORTON; WALTER
F. LINDBERG, AS HE IS THE TOWN MANAGER FOR THE TOWN OF NORTON;
 WILLIAM CASBARRA, AS HE IS THE BUILDING INSPECTOR AND THE ADA
               COORDINATOR FOR THE TOWN OF NORTON,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

      [Hon. George A. O’Toole, Jr., U.S. District Judge]


                               Before

                        Lipez, Circuit Judge,
              Campbell and Cyr, Senior Circuit Judges.


     Richard J. Flippen on brief pro se.
     Theresa M. Dowdy, Darren R. Klein, and Kopelman and Paige,
P.C. on brief for appellees.




                           April 12, 2001
         Per Curiam.    Upon de novo review of the summary

judgment decision below in light of the record and the

parties' briefs on appeal, we affirm the dismissal of the

complaint substantially for the reasons articulated in the

district court's careful decision.

         Affirmed.     See Loc. R. 27(c).